DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-7, 9, 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele et al. (USP 9,822,612)
	With respect to claim 1, Steele et al. disclose a method for accessing a well system, comprising: placing a multilateral junction (42) proximate an intersection between a main wellbore (13) and a lateral wellbore (15), the multilateral junction including; a y-block (see column 4 lines 38-42), the y-block including; a housing having a first end (uphole end, see figure 2) and a second opposing end (downhole end, see figure 2); a single first bore extending into the housing from the first end, the single first bore defining a first centerline (see figure 2); and second (towards 30) and third separate bores (towards 32) extending into the housing and branching off from the single first bore, the second bore defining a second centerline and the third bore defining a third centerline (see figure 2); a mainbore leg coupled to the second bore and 
	With respect to claim 2, Steele et al. disclose further including fracturing the at least one of the main wellbore or the lateral wellbore with the fracturing string extending through the y-block (see column 6 lines 46-53).
	With respect to claim 3, Steele et al. disclose wherein selectively accessing at least one of the main wellbore or the lateral wellbore includes selectively accessing the main wellbore with a first fracturing string through the y-block (see column 15 line 58-column 16 line 3).
	With respect to claim 4, Steele et al. disclose further including fracturing the main wellbore with the first fracturing string extending through the y-block (see column 1 lines 34-41).
	With respect to claim 5, Steele et al. disclose further including selectively accessing the lateral wellbore with a second fracturing string through the y-block (see claims 1 and 2, wherein a completion tool assembly is inserted into the main wellbore and then a completion tool assembly is run into the lateral wellbore).
With respect to claim 6, Steele et al. disclose further including fracturing the lateral wellbore with the second fracturing string extending through the y-block (see column 6 lines 23-35 wherein the completion tool is used for fracturing).

With respect to claim 9, Steele et al. disclose further including producing fluids from fractures in the main wellbore and fractures in the lateral wellbore through the y-block (see column 15 lines 16-22).
With respect to claim 18, Steele et al. disclose wherein the second and third centerlines are angled relative to one another (see figure 2).
	With respect to claim 19, Steele et al. disclose wherein the second and third bores overlap one another proximate the single first bore (see figure 2).
	With respect to claim 20, Steele et al. disclose wherein a shared interior wall of the second and third bores comes to a sharp point at a location wherein the second and third bores overlap one another (see figure 2 at the intersection of the two bores).
	With respect to claim 21, Steele et al. disclose wherein a shared interior wall of the second and third bores comes to a blunt stress relief point (wherein the point of overlap between interior walls is considered a blunt stress relief point) at a location wherein the second and third bores overlap one another.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al.
	With respect to claim 8, Steele et al. disclose fracturing both the main and lateral wellbore with the completion tool assembly.  However, Steele et al. is silent as to whether the selectively accessing the main wellbore and fracturing the main wellbore occurs after selectively accessing the lateral wellbore and fracturing the lateral wellbore.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried fracturing the lateral wellbore first and then the main wellbore second as a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, and known options include fracturing one wellbore and then the other wellbore.

5.	Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. in view of Anders (USP 9,394,778)	
	With respect to claims 10-12, Steele et al. disclose that the fracturing string may be any size to be lowered into and removed from the wellbore (see column 5 line 61 to column 6 line 6), but Steele et al. does not disclose the specific diameter of the main bore leg, lateral leg or working string.  Anders disclose that a working string can have an inner diameter of 4 inches (101.6mm) (see column 8 lines 31-37).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a working string having a 4 inches diameter as taught by Anders as this is a conventional working string size for the purpose of injecting a 
	With respect to claims 13-15, Steele et al. in view of Anders disclose a diameter of 101.6mm which encompasses the claimed range of an outside diameter of 78mm, an outside diameter of 85.7mm and an inside diameter of at least 50.8mm.

6.	Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. in view of Wolf et al. (US 2015/0376955).	
	With respect to claims 16-17, Steele et al. is silent as to the burst rate.  Wolf et al. disclose a junction having a burst rate of 10,000 psi (see paragraph 21) in order to provide differential pressure isolation capable with respect to the lateral leg of the junction.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have selected a junction operable at 10,000 psi as taught by Wolf et al. in order to install a junction with can withstand 10,000psi pressure.  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hepburn et al. (USP 10,655,433) disclose a multilateral junction with wellbore isolation using degradable isolation components.  Fipke et al. (US 6,712,148) disclose a junction isolation apparatus and method for use in multilateral well treatment operations.  Allen (USP 6,047,774) disclose a system for drilling and completing multilateral wells.  Parlin (USP 10,465,452) disclose wellbore operations using a multi-tube system.  Steele et al. (USP 10,196,880) a multilateral junction with wellbore isolation.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672